11/09/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 20-0483


                                       DA 20-0483
                                    _________________

 IN THE MATTER OF THE PARENTING
 OF S.R.G., A Minor Child;

 LISA LARRIVEE,

              Petitioner and Appellee,
                                                                      ORDER
       v.

 JAMES GARDNER,

              Respondent and Appellant.
                                _________________

       Appellant James Gardner has filed a Motion for Extension of Time within which to
file his opening brief. Appellee Lisa Larrivee opposes the motion.
       The Notice of Appeal was filed October 5, 2020. Pursuant to M. R. App. P. 9, the
District Court has 40 days within which to file the record on appeal with the Clerk of the
Supreme Court. Once the record has been filed the Clerk of the Supreme Court will send
a notice of filing to the parties, and Appellant shall have 30 days from the date of the notice
of filing within which to file the opening brief.
       The District Court record has not yet been filed. Thus, Appellant’s motion for
extension to file the opening brief is premature.
       IT IS ORDERED that the Motion for Extension of time is DENIED as moot.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                    November 9 2020